DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Status of Claims
Claims 1 and 19 are amended due to Applicant's amendment dated 11/30/2021.  Claims 1-19 and 21 are pending.
Response to Amendment
The rejection of claims 1-5, 11-14, 17-19, and 21 under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) is overcome due to the Applicant’s amendment dated 11/30/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over Lee in view of “Synthesis and Application of Thiadiazoloquinoxaline-Containing Chromophores as Dopants for Efficient Near-Infrared Organic Light-emitting Diodes” by Qian et al. (“Qian”) is overcome due to the Applicant’s amendment dated 11/30/2021. The rejection is withdrawn
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Lee in view of “Rhenium oxide as an efficient p-dopant to overcome S-shaped current density-voltage curves in organic photovoltaics with a deep highest occupied molecular orbital level donor layer” by Kim et al. (“Kim”) is overcome due to the Applicant’s amendment dated 11/30/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 42-43 of the reply dated 11/30/2021 with respect to the rejection of claims 1-5, 7-19, and 21 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant recites that Lee provides for an electron transport region including an HBL material represented by Formula 5. Applicant recites that compounds of Formula 5 do not appear to read on the claimed Formula 601 of the newly amended claims 1 and 21.
Examiner's response –As discussed in the rejection below, Lee teaches examples of Formula 5 including Compound 1, shown below (¶ [0090]): 

    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale

Compound 1 of Lee reads on the claimed Formula 601 wherein:
Ar601 is a benzene group substituted with a phenyl group;
xe11 is represented by 2;
L601 is not required to be present;
xe1 is an integer of 0;
R601 is a substituted C15 heteroaryl group; and 
xe21 is an integer of 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”).
Regarding claims 1-3, Lee teaches an organic light-emitting device that includes a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer includes an emission layer (EML), a hole transport region, and an electron transport region (abstract). Lee teaches the hole transport region includes an electron blocking layer (EBL) and at least one selected from a hole injection layer (HIL), a hole transport layer (HTL), and a buffer layer (abstract). Lee teaches the electron transport region includes a hole blocking layer (HBL) and at least one selected from an electron transport layer (ETL) and electron injection layer (EIL) (abstract).
Lee teaches the EBL material may be represented by Formula 1 
    PNG
    media_image2.png
    132
    244
    media_image2.png
    Greyscale
(¶ [0022]) and an example of Formula 1 includes compound H-03 
    PNG
    media_image3.png
    131
    212
    media_image3.png
    Greyscale
(¶ 

    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale

Lee teaches a specific example of an organic light-emitting device in Example 2 comprising an anode, a HIL, a HTL, a EBL, a EML, a HBL, a ETL, and a cathode, in that order, wherein Compound H-03 is used as the EBL material, Ir(ppy)3 is used as a green phosphorescent dopant, and Compound 1 is used as an HBL material (¶ [0274] and [0279]).
Lee fails to teach the EML comprises a near-infrared NIR light-emitting compound having a maximum emission wavelength of about 680 nm or more. However, Lee does teach the phosphorescent dopant may be PtOEP 
    PNG
    media_image4.png
    248
    255
    media_image4.png
    Greyscale
 (¶ [0160]). Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ir(ppy)3 
Lee teaches the claimed invention above but fails to specifically teach PtOEP is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 680 nm or more. It is reasonable to presume that PtOEP being a NIR light-emitting compound and having a maximum emission wavelength of about 680 nm or more is inherent to Lee. Support for said presumption is found in the instant specifications, wherein an identical compound PT88 
    PNG
    media_image5.png
    224
    258
    media_image5.png
    Greyscale
 is listed (instant pg. 29). The instant specification recites that this compound Pt88 is an example of an organometallic compound capable of emitting NIR light having a maximum emission wavelength of about 680 nm or more (instant ¶ [00130]). As Pt88 of the instant specification and PtOEP of Lee are identical, both compounds would have the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claims 1-2, Compound H-03 of Lee 
    PNG
    media_image3.png
    131
    212
    media_image3.png
    Greyscale
reads on the claimed Formula 101 wherein:
X101 is C(R105)(R106) and X102 is N-[(L107)a107-R107];
Y is P;
L101-L107 are single bonds;
a101 to a107 are each independently 1; and
R101-R103 are each hydrogen, R105 and R106 are each a C1 alkyl group, and R104 and R107 are each an unsubstituted C6 aryl group.
Per claim 1, Compound 1 of Lee 
    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale
reads on the claimed Formula 601 wherein:
Ar601 is a benzene group substituted with a phenyl group;
xe11 is represented by 2;
L601 is not required to be present;
xe1 is an integer of 0;
R601 is a substituted C15 heteroaryl group; and 
xe21 is an integer of 1.
Regarding claims 4-5, Lee teaches the organic light-emitting device of claim 1, as described above. The compound PtOEP
    PNG
    media_image4.png
    248
    255
    media_image4.png
    Greyscale
of Lee reads on claimed Formula I wherein M is Pt(II); L1 is selected from Formula 1-1; n1 is 1; L2 is not required to be present; and n2 is 0.
Per claims 4-5, the compound PtOEP of Lee reads on Formula 1-1 wherein:
A1 to A4 are each independently a C4 heterocyclic group (pyrrole);
Z1 and Z3 are each covalent bonds, and Z2 and Z4
X1 to X4 are each independently N;
X5 is not required to be present;
Y1 to Y8 are each independently C;
T1 to T4 are each independently selected from *-C(R5)=*’;
L5 is not required to be present;
a5 is not required to be present;
R1 to R4 are unsubstituted C2 alkyl groups, R5 is hydrogen, and R6 and R7 are not required to be present; and
b1 to b4 are each independently 2. 

Regarding claims 11-13, Lee teaches the organic light-emitting device of claim 1, as described above. In the modified Example 2, Lee teaches the EML is formed by co-depositing a host and dopant at a weight ratio of 85:15, wherein the host is CBP (¶ [0277] and [0279]). 
The compound CBP fails to read on any of the claimed Formulas 11-HT, 21-HT, 31-HT, 41-HT, 51-HT, 61-HT, or 71-HT. However, Lee does teach the host may be CBP, ADN, or other host compounds (¶ [0117]), wherein ADN has the structure of 
    PNG
    media_image6.png
    157
    325
    media_image6.png
    Greyscale
(pg. 25). Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host compound CBP with ADN, because Lee teaches the variable may suitably be selected as the phosphorescent dopant.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful 
Per claims 11-13, the ADN compound reads on claimed Formula 31-HT wherein:
X21 is not required to be present;
A11, A12, A21 to A24, A61, A62, and A71 to A74 are not required to be present;
A31 is an unsubstituted C10 carbocyclic group and is selected from a group derived from Formula A31-1 
    PNG
    media_image7.png
    75
    105
    media_image7.png
    Greyscale
;
L11 to L13, L21 to L25, L41 to L42, and L51 to L55 are not require to be present, and L31 is a C14 carbocyclic group;
a11 to a13, a21 to a25, a41 to a43, and a51 to a55 are not required to be present, and a31 is 1;
R11, R12, R14, R15, R21, R22, and R24 to R29 are not required to be present;
R13, R23, R41 to R43, and R51 to R54 are not required to be present, and R31  is a C10 aryl group;
b31 is 1; and
Q41 to Q43 and Q51 to Q53 are not required to be present.
Regarding claims 11 and 14, Lee teaches the organic light-emitting device of claim 1, as described above. In the modified Example 2, Lee teaches the EML is formed by co-depositing a host and dopant at a weight ratio of 85:15, wherein the host is CBP (¶ [0277] and [0279]). 
The compound CBP fails to read on any of the claimed Formulas 11-HT, 21-HT, 31-HT, 41-HT, 51-HT, 61-HT, or 71-HT. However, Lee does teach the host may be Compound H46 (¶ [0138]), wherein 
    PNG
    media_image8.png
    271
    291
    media_image8.png
    Greyscale
 (pg. 31). Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the host compound CBP with Compound H46, because Lee teaches the variable may suitably be selected as the phosphorescent dopant.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the host in the EML of the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Per claims 11 and 14, Compound H46 of Lee reads on claimed Formula 61-ET wherein:
X71 is not required to be present;
A61 is a C16 heterocyclic group and A62 is a C6 carbocyclic group, and A71 to A74 are not required to be present;
L61 to L63 are unsubstituted single bonds, and L71 to L75 are not required to be present;
a61 to a63 are each independently 1, and a71 to a75 are not required to be present;
R61 is a substituted C5 heteroaryl group, R63 is a C6 aryl group, R62, R64, and R65 are hydrogen, and R71 to R79 are not required to be present; and
wherein A61 is a π electron-depleted nitrogen-containing C16 heterocyclic group, and R61 is a substituted π electron-depleted nitrogen-containing C5
wherein the substituents of the C5 heteroaryl group of R61 are C6 aryl groups.
Regarding claims 17-18, Lee teaches the organic light-emitting device of claim 1, as described above. Lee does not specifically teach the hole transport region of the organic light-emitting device of the modified Example 2 comprises a p-dopant. However, Lee does teach the hole transport region may further include a charge-generating material, wherein the charge-generating material may be a p-dopant, and examples of the p-dopant include quinone derivatives (wherein listed examples include compounds comprising cyano groups) and metal oxides (¶ [0110]-[0111]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant charge generating material, because one of ordinary skill in the art would reasonably have expected the elements of the hole transport region to predictably maintain their respective properties or functions after a p-dopant charge generating material has been added, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 19, Lee teaches the organic light-emitting device of claim 1, as described above. Lee teaches the organic light-emitting device may be applied to various types of flat display devices (¶ [0194]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use organic light-emitting device of modified Example 2 in a flat display device, because one of ordinary skill in the art would reasonably have expected the elements of the organic light-emitting device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
A flat display device meets the claim limitation of an electronic apparatus comprising the organic light-emitting device.
Regarding claim 21, Lee teaches an organic light-emitting device that includes a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer includes an emission layer (EML), a hole transport region, and an electron transport region (abstract). Lee teaches the hole transport region includes an electron blocking layer (EBL) and at least one selected from a hole injection layer (HIL), a hole transport layer (HTL), and a buffer layer (abstract). Lee teaches the electron transport region includes a hole blocking layer (HBL) and at least one selected from an electron transport layer (ETL) and electron injection layer (EIL) (abstract).
Lee teaches the EBL material may be represented by Formula 1 
    PNG
    media_image2.png
    132
    244
    media_image2.png
    Greyscale
(¶ [0022]) and an example of Formula 1 includes compound H-03 
    PNG
    media_image3.png
    131
    212
    media_image3.png
    Greyscale
(¶ [0053], pg. 6). Lee teaches the HBL material may be represented by Formula 5 (¶ [0054]) and an example of Formula 5 includes Compound 1, shown below (¶ [0090]): 

    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale

Lee teaches a specific example of an organic light-emitting device in Example 2 comprising an anode, a HIL, a HTL, a EBL, a EML, a HBL, a ETL, and a cathode, in that order, wherein Compound H-03 is 3 is used as a green phosphorescent dopant, and Compound 1 is used as an HBL material (¶ [0274] and [0279]).
Lee fails to teach the EML comprises a near-infrared NIR light-emitting compound having a maximum emission wavelength of about 680 nm or more. However, Lee does teach the phosphorescent dopant may be PtOEP 
    PNG
    media_image4.png
    248
    255
    media_image4.png
    Greyscale
 (¶ [0160]). Therefore, given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ir(ppy)3 with PtOEP, because Lee teaches the variable may suitably be selected as the phosphorescent dopant.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the dopant in the EML of the organic light-emitting device of Lee and possess the benefits taught by Lee.  See MPEP 2143.I.(B).
Lee teaches the claimed invention above but fails to specifically teach PtOEP is a near-infrared (NIR) light-emitting compound having a maximum emission wavelength of about 680 nm or more. It is reasonable to presume that PtOEP being a NIR light-emitting compound and having a maximum emission wavelength of about 680 nm or more is inherent to Lee. Support for said presumption is found 
    PNG
    media_image5.png
    224
    258
    media_image5.png
    Greyscale
 is listed (instant pg. 29). The instant specification recites that this compound Pt88 is an example of an organometallic compound capable of emitting NIR light having a maximum emission wavelength of about 680 nm or more (instant ¶ [00130]). As Pt88 of the instant specification and PtOEP of Lee are identical, both compounds would have the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Per claim 21, Compound H-03 of Lee 
    PNG
    media_image3.png
    131
    212
    media_image3.png
    Greyscale
reads on the claimed Formula 101 wherein:
X101 is C(R105)(R106) and X102 is N-[(L107)a107-R107];
Y is P;
L101-L107 are single bonds;
a101 to a107 are each independently 1; and
R101-R103 are each hydrogen, R105 and R106 are each a C1 alkyl group, and R104 and R107 are each an unsubstituted C6
Per claim 21, Compound 1 of Lee 
    PNG
    media_image1.png
    194
    491
    media_image1.png
    Greyscale
reads on the claimed Formula 601 wherein:
Ar601 is a benzene group substituted with a phenyl group;
xe11 is represented by 2;
L601 is not required to be present;
xe1 is an integer of 0;
R601 is a substituted C15 heteroaryl group; and 
xe21 is an integer of 1.
The modified Example 2 teaches the organic light-emitting device comprises a hole injection layer (HIL) formed from 2-TNATA and a hole transport layer (HTL) formed from NBP (¶ [0275]). Thus the modified Example 2 of Lee fails to teach wherein the compound represented by the claimed Formula 101 is the only hole transporting material in the emission layer and the hole transporting region.
However, Lee teaches the hole transport region includes an electron blocking layer (EBL) and at least one selected from a hole injection layer (HIL), a hole transport layer (HTL), and a buffer layer (abstract). Therefore the HTL and HIL are not required to be present in the hole transport region of the organic light-emitting device of Lee. Given the teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a buffer layer in place of the HIL and HTL, because Lee teaches the variable may suitable be selected as the layer of the hole transporting region that is not the EBL.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the 
Lee teaches the buffer layer may include any suitable material that may be included in the hole transport region (¶ [0112]). Lee teaches a compound represented by Formula 1 is suitable for use as the EBL material (¶ [0022]), and is thus suitable material for the hole transport region. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a compound represented by Formula 1 as the material for the buffer layer, because it would have been choosing a material that is suitable for use in the hole transport region, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the hole transport region of the organic light-emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a buffer layer comprising suitable hole transport region materials having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose Compound H-03 as the buffer layer material, because it would have been choosing a specific example of Formula 1, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the buffer layer material of the organic light-emitting device of Lee and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula 1 having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As the modified Example 2 comprises a hole transport region of only an EBL and a buffer, and the EBL and buffer layer are both formed from Compound H-03, the only hole transporting material in .
	
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) as applied to claim 1 above, and further in view of “Synthesis and Application of Thiadiazoloquinoxaline-Containing Chromophores as Dopants for Efficient Near-Infrared Organic Light-Emitting Diodes” by Qian et al. (“Qian”).
Regarding claims 7-10, Lee teaches the organic light-emitting device of claim 1, as described above. Lee fails to teach the organic light-emitting device of modified Example 2 contains a dopant compound that reads on the claimed formulas of claim 8. However, Lee does teach the dopant of the EML is not limited to the examples taught (¶ [0159] and [0171]).
Qian teaches organic light-emitting diodes comprising near-infrared (NIR) fluorescent chromophores with a NIR emission in a range from 784 to 868 nm, wherein the fluorescent chromophores are based on [1,2,5]thiadiazolo[3,4-g]quinoxaline (TQ) as an electron acceptor and triphenylamine as an electron donor (abstract). Qian teaches the organic NIR fluorescent chromophores are used as dopants (pg. 1589, Introduction), wherein the advantages of using these fluorescent chromophores as dopant emitters include high thermal stability and glass transition temperatures (abstract). Qian further teaches organic light-emitting diodes comprising these chromophores have high efficiency and radiance (pg. 1594, Conclusion). Qian teaches specific examples of the NIR fluorescent chromophores including NIR chromophore 1 
    PNG
    media_image9.png
    140
    223
    media_image9.png
    Greyscale
(Figure 1), which is a thiadiazole-based condensed polycyclic core-containing compound.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use NIR chromophore 1 as the dopant in the device of Example 2, as taught be Qian, instead of PtOEP.  The motivation for doing so would have been to produce a device with a high thermal stability and glass transition temperature, with high efficiency and radiance, as taught by Qian.
Per claims 8-10, NIR chromophore 1 reads on the claimed Formula 2-1 and Formula 2-1(2) wherein:
A7 is a C4 heterocyclic group (pyrazine) and A8 is a C2 heterocyclic group (thiadiazole);
L9 and L10 are each unsubstituted C6 carbocyclic groups;
a9 and a10 are each 1;
R7 and R8 are each hydrogen;
R9 and R10 are each –N(Q1)(Q2);
b7 is 2 and b8 is 0; and
Q1 and Q2 are each C6 aryl groups, and Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0349266 A1 (“Lee”) as applied to claim 1 above, and further in view of “Rhenium oxide as an efficient p-dopant to overcome S-shaped current density-voltage curves in organic photovoltaics with a deep highest occupied molecular orbital level donor layer” by Kim et al. (“Kim”).
Regarding claims 15-16, Lee teaches the organic light-emitting device of claim 1, as described above. Lee does not specifically teach the hole transport region of the organic light-emitting device of Example 2 comprises a p-dopant. However, Lee does teach the hole transport region may further include a charge-generating material, wherein the charge-generating material may be a p-dopant, and 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant charge generating material, because one of ordinary skill in the art would reasonably have expected the elements of the hole transport region to predictably maintain their respective properties or functions after a p-dopant charge generating material has been added, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Lee fails to specifically teach the p-dopant is a metal halide. However, Lee does teach the p-dopant is not limited to the examples (¶ [0111]). 
Kim teaches p-doping of a hole transport layer (HTL) in organic photovoltaics, wherein the p-dopant may be copper iodide (CuI) (pg. 101). Kim teaches the p-doping of the HTL increases the conductivity of the HTL (pg. 101).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select CuI as a p-dopant for the hole transporting region of Lee, based on the teaching of Kim.  The motivation for doing so would have been to increase the conductivity of the hole transporting region, as taught by Kim.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/B.R.W./Examiner, Art Unit 1786